—Order, Supreme Court, Bronx County (Betty Stinson, J.), entered June 17, 2002, which, in an action by a police officer for personal injuries sustained while pursuing intruders at a construction site, insofar as appealed from as limited by the briefs, denied defendant-appellant general contractor’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
An issue of fact exists as to whether appellant had notice of the loose construction strut that allegedly caused plaintiff to fall on an unlit stairway, raised by evidence that the site was ordinarily strewn with construction materials and debris, that appellant supervised the subcontractors’ work, including their cleanup of debris, and that appellant was aware that struts were stored against the wall in the stairway for later use. An issue of fact also exists as the foreseeability of plaintiffs injury, raised by evidence that security personnel hired by appellant were under instructions to notify the police of any intruders rather than try to apprehend them themselves, that plaintiff had been to the site to investigate reports of intruders on several prior occasions, and that on the day in question, security personnel had notified the police regarding the intruders and that plaintiff had notified them of his intention to enter the building to investigate a passerby’s report of intruders. Concur — Nardelli, J.P., Tom, Mazzarelli, Buckley and Ellerin, JJ.